Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed December 4, 2020 have been entered. Accordingly, claims 1-20 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1-2, 7, 9, 11-14. The previous 112 rejections have been withdrawn due to applicant amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“a belt expanding mechanism in claim 1, line 9 and corresponding to the structural element 3 which serves to tension the elastic belts 2 as described in page 12, paragraph 002, ll. 1
a belt expanding mechanism in claim 14, line 11 and corresponding to the structural element 3 which serves to tension the elastic belts 2 as described in page 12, paragraph 002, ll. 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar (US Patent No. 3,797,338), Schimdweber (CH 175598), and Etal (US Patent No. 3,394,743).
Regarding claim 1, Molnar discloses: a sintered magnet cutoff machining apparatus (Figure 4) comprising: a cylindrical or columnar work carrier (element 24) mounted on a horizontal rotating spindle (element 25), a plurality of endless elastic belts (element 63, see also col. 4, ll. 52-54 where the prior art states “a series of endless rubber bands”) which are extended so as to come close to a portion of a peripheral surface of the work carrier (see figures 8 and 10 where element 63 extends so as to come close to a portion of a peripheral surface (element 23) of the work carrier), adapted to force a work against the peripheral surface of the work carrier to secure the work (see annotated figure below where element 63 pushes against the work (element a) in against element 23 to secure the work piece does not fall), and adapted to travel synchronously with and counter to the rotation of the work carrier in a circulatory manner (see figure 5 element 105 rotating traveling arrow shows that element 63 is adapted to with and counter to the rotation of the work carrier (element 24) in a circulatory manner, see also col. 8, ll. 16-23 where the prior art states “the amount of contact and the speed of movement of the band 63 relative to the drum 24 may be varied considerably”), a belt expanding mechanism (element 100) for tensioning the belts (see figure 5 element 100 consists of element 101 that shows , at least two belt supports (element 61 and 62) for supporting the belts in tension and adapted to change a traveling direction of the belts during their circulatory travel (see figure 5 elements 61 and 62 support the element 63 in tension and are consider as rollers, thus being adapted to change the traveling direction of the belts during their circulatory travel), an outer cutoff blade (element 18) having a circumferential edge (element 19), mounted on a horizontal rotating shaft (element 7) and adapted to move toward the work carrier such that the circumferential edge is close to the peripheral surface of the work carrier (see figure 10 element 18 is shown to have its circumferential edge (element 19) moved closes to the peripheral surface of the work carrier (element 23) in order to allow the work piece to be machined on while still being held), and work seats (the portion of element 23 that is between element 26 where element a (work) lies on) formed on the respective sides of the peripheral surface of the work carrier and arranged in a rotational direction of the work carrier (see figure 4 and 5 element the portion of element 23 that is between element 26 is formed on the outer side of element 23 and see the arrow located on element 25 shows that the arranged in the rotational direction of the work carrier (element 24)), the at least two belt supports including a first belt support (element 61) disposed above the rotating spindle of the work carrier and in proximity to a portion of the peripheral surface of the work carrier which extends from the top of the work carrier to a forward position in the rotational direction of the work carrier (see figure 5 element 61 is located above element 25 (rotating spindle) and in a proximity portion to element 23 (peripheral surface of the work carrier) that extends from  , and a second belt support (element 62) disposed below the rotating spindle of the work carrier and in proximity to a portion of the peripheral surface of the work carrier which extends from the bottom of the work carrier to an aft position in the rotational direction of the work carrier (see figure 5 element 62 is located below element 25 (rotating spindle) and in a proximity portion to element 23 (peripheral surface of the work carrier) that extends from the bottom of the work carrier to an aft position in the rotational direction of the work carrier (see figure 5 once element a (the work) passes element 19 and is in the portion where the work is still being held by the elastic belt (element 63) but is in a falling down positon (aft position) of the rotational direction of element  24) wherein the work is delivered onto the peripheral surface of the work carrier from am aft position in the rotational direction of the work carrier with respect to the first belt support (see Detail B in the annotated figure below), and secured to the seat by the elastic belts between the first and second belt supports in accordance with rotation of the work carrier (see Detail C where the work is secured to the seat (portion of element 23 that is between element 26 where the work piece seats) in accordance to the rotation of the work carrier (element 24)), the work is moved forward in accordance with rotation of the work carrier and cutoff machined by the outer cutoff blade toward the peripheral surface of the work carrier (see Detail A in the annotated figure below shows the work being moved forward in accordance to the rotation (rotating arrow), of element 24 an cutoff machined by element 18 toward the peripheral surface (element 23) of the work carrier), the divided work is moved further forward in accordance with rotation of the work carrier (see Detail D in the annotated figure below), released from the seat, and discharged from the work carrier at a forward position in the rotational direction of the work carrier with respect to the second belt support (see Detail D discharges the work piece from the work carrier at a forward position in the rotational direction of the work carrier with respect to the second belt support (element 62)).
 
    PNG
    media_image1.png
    608
    751
    media_image1.png
    Greyscale
 
However, Molnar appears to be silent about his work carrier having a generally regular polygonal shape in a cross section perpendicular to the rotating spindle, with the proviso that the polygon has 3 to 180 sides, adapted to force a work of sintered magnet against the peripheral surface of the work carrier to secure the work, and that his plurality of elastic belts being extended such that the work resting on each seat is secured thereto by at least two elastic belts which are juxtaposed at a spacing which allows the cutting blade to be inserted through the spacing between the at least two elastic belts. 
Schimidweber teaches it was known in the art to have a sintered magnet cutoff machining apparatus (Figure 1) that comprises a cylindrical or columnar work carrier (element 1) mounted on a horizontal rotating spindle (element 4) and having a generally regular polygonal shape (see figure 1 element 1 outer surface has a generally regular polygonal shape (triangular shape) where the work (element P) sits on, see also page 001, ll. 25-26) in a cross section perpendicular to the rotating spindle, with the proviso that the polygon has 3 to 180 sides (see figure 1 element 1 outer surface consists of at least 3 or more sides).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have modified Molnar with the teachings of Schimidweber to provide a work carrier having a generally regular polygonal shape in a cross section perpendicular to the rotating spindle, with the proviso that the polygon has 3 to 180 sides. Doing so allows the user to have multiple sides on the work carrier for multiple work pieces to be placed on the device in order to increase manufacturing production of machining the work piece.
Regarding the work piece and claim limitation of a plurality of endless elastic belts which are extended so as to come close to a portion of a peripheral surface of the sintered magnet against the peripheral surface of the work carrier to secure the work. Molnar discloses that his device is can be “applied to the cutting of harder materials, including metals, and to the cutting of solid rods” (element “a” and see also col. 11, ll. 33-38). And since Molnar discloses the apparatus that is adapted to force a work against the peripheral surface of the work carrier to secure the work (see claim 1 under 103 rejection above). The work piece of sintered magnet does not further limit the structure of the apparatus, thus the intended use of the device is met by the prior art.
 Etal teaches it was known in the art to have plurality of elastic belts being extended such that the work (element 3) resting on each seat is secured thereto by at least two elastic belts which are juxtaposed at a spacing (see annotated figure below element 3 is resting on two belts (element 5) which are juxtaposed at a spacing (see Detail A)) which allow the which allows the cutting blade to be inserted through the spacing between the at least two elastic belts (see annotated figure below). 

    PNG
    media_image2.png
    315
    711
    media_image2.png
    Greyscale

It would have been obvious of one of ordinary skill in the art of the time of the invention to have further modified Molnar with the teachings of Etal to provide plurality 
Regarding claim 3, Molnar discloses: the cutoff machining apparatus of claim 1, wherein each of the work seats on the respective sides of the peripheral surface of the polygonal work carrier is divided into a plurality of seat segments in the rotating spindle direction of the work carrier (see Detail A in the annotated figure below).

    PNG
    media_image3.png
    475
    454
    media_image3.png
    Greyscale

Regarding claim 5, Molnar modified discloses all of the limitations as stated in the rejection of claim 1, but appears to be silent wherein the peripheral surface of the work a groove in the rotational direction of the work carrier, the groove accepting entry of the circumferential edge of the outer cutoff blade.
Schimidweber teaches it was known in the art to have a sintered magnet cutoff machining apparatus (Figure 1) that comprises a cylindrical or columnar work carrier (element 1) mounted on a horizontal rotating spindle (element 4) and wherein the peripheral surface of the work carrier (outer surface of element 1) is provided with a groove (element 10, see also page 001, ll. 30-31) in the rotational direction of the work carrier, the groove accepting entry of the circumferential edge of the outer cutoff blade (see the annotated figure below element 10 extends in rotational direction of the element 1 and accepting entry of the circumferential edge of the outer cutoff blade (element 11), see also page 001, ll. 30-31) .

    PNG
    media_image4.png
    585
    744
    media_image4.png
    Greyscale

It would have been obvious of one of ordinary skill in the art of the time of the invention to have further modified Molnar with the teachings of Schimidweber to provide wherein the peripheral surface of the work carrier is provided with a groove in the rotational direction of the work carrier, the groove accepting entry of the circumferential edge of the outer cutoff blade. Doing so allows the user to utilize the grooves of the work carrier in order to help guide the outer cutoff blade to cut material from the work piece thus allowing accurate and consisting cuts.
Regarding claim 6, Molnar modified discloses all of the limitations as stated in the rejection of claim 1, but appears to be silent wherein the peripheral surface of the work carrier is provided wherein the work seat is provided with grooves at opposite ends in the rotating spindle direction of the work carrier.
Schimidweber teaches it was known in the art to have a sintered magnet cutoff machining apparatus (Figure 1) that comprises a cylindrical or columnar work carrier (element 1) mounted on a horizontal rotating spindle (element 4) and wherein the work seat (area of element 1 where element P seats on in the annotated figure above) is provided with grooves (see Detail B in the annotated figure above) at opposite ends in the rotating spindle direction of the work carrier (see the annotated figure above Detail B at opposite ends in the rotating spindle (element 4) direction of the element 1).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have further modified Molnar with the teachings of Schimidweber to provide wherein the peripheral surface of the work carrier is provided wherein the work seat is provided with grooves at opposite ends in the rotating spindle direction of the work carrier. Doing so allows the user to utilize a groove on the work seat which allows any 
Regarding claim 7, Molnar modified further discloses: the cutoff machining apparatus of claim 1 wherein the peripheral surface of the polygonal work carrier has edges (see Detail A in the annotated figure below) between the sides, and  wherein belt abutments (element 26) are formed, in line with each belt (see figure 5 element 26 is formed in line with element 63), at the edges between sides of the peripheral surface of the polygonal work carrier for restraining the belt from shifting in the rotating spindle direction of the work carrier (see figure 5 element 26 is formed at the edges of element 23 and prevent the work piece (element a) from shifting and the rotating spindle direction (see arrow on element 24)), the belt abutments having a height lower than the height of the work which is secured to the seat (see figure 5 element 26 has a height lower than the height of element a in order to allow the work to interact with cutting blade (element 18)).

    PNG
    media_image5.png
    475
    485
    media_image5.png
    Greyscale

Regarding claim 8, Molnar modified further discloses: the cutoff machining apparatus of claim 7 wherein the belt abutment projects radially outward from the edge on the work carrier (see figure 5 element 26 projects radially outward from the edge (element 23) on the work carrier (element 24)).
Regarding claim 9, Molnar modified further discloses: the cutoff machining apparatus of claim 1, wherein the at least two belt supports further include third and fourth belt supports (see Detail C and D in the annotated figure below) which are disposed outside an area where the belts come close to the peripheral surface of the work carrier (see annotated figure below element C and D are disposed outside the area where the belts come close to the peripheral surface of the work carrier (see Detail E)), for keeping the elastic belts in tension and changing the traveling direction of the belts during their circulatory travel (see figure 5 and annotated figure below, elements 61 and 62 support the element 63 in tension and are consider as rollers, thus being adapted to change the traveling direction of the belts during their circulatory travel, thus the third and fourth belt supports do the same intended use).

    PNG
    media_image6.png
    606
    658
    media_image6.png
    Greyscale

Regarding claim 10, Molnar modified further discloses: the cutoff machining apparatus of claim 9, wherein the belt expanding mechanism is constructed such as to pull the endless elastic belts out of their track or push the belts inside their track between the third and fourth belt supports for tensioning the belts (see figure 5 element 100 consists of element 101 that shows to pull on the belts (element 63) thus creating tension on the belts, see also col. 9, ll. 27-32).
Regarding claim 11, Molnar modified further discloses: the cutoff machining apparatus of claim 1, further comprising an inlet conveyor (element 32) disposed near an area where the work is delivered onto the peripheral surface of the work carrier, for conveying the work to the area (see Detail F in the annotated figure above).
Regarding claim 12, Molnar modified further discloses: the cutoff machining apparatus of claim 1, further comprising a guide (element 47) disposed in an area where the work is delivered onto the peripheral surface of the work carrier, for resting the work in place on the seat (see figure 5 element 47 the area where the work (element a) is disposed and delivered to the work carriers (element 24) for resting the work on the seat).
Regarding claim 14, Molnar discloses: a method for cutoff machining a sintered magnet by means of a cutoff machining apparatus (Figure 4), said cutoff machining apparatus comprising a cylindrical or columnar work carrier (element 24) mounted on a horizontal rotating spindle (element 25), a plurality of endless elastic belts (element 63, see also col. 4, ll. 52-54 where the prior art states “a series of endless rubber bands”) which are extended so as to come close to a portion of a peripheral surface of the work carrier (see figures 8 and 10 where element 63 extends so as to come close to a portion of a peripheral surface (element 23) of the work carrier), adapted to force a work against the peripheral surface of the work carrier to secure the work (see annotated figure below where element 63 pushes against the work (element a) in against element 23 to secure the work piece does not fall), and adapted to travel synchronously with and counter to the rotation of the work carrier in a circulatory manner (see figure 5 element 105 rotating traveling arrow shows that element 63 is adapted to with and counter to the rotation of the work carrier (element 24) in a circulatory manner, see also col. 8, ll. 16-23 where the prior art “the amount of contact and the speed of movement of the band 63 relative to the drum 24 may be varied considerably”), a belt expanding mechanism (element 100) for tensioning the belts (see figure 5 element 100 consists of element 101 that shows to pull on the belts (element 63) thus creating tension on the belts, see also col. 9, ll. 27-32), at least two belt supports (element 61 and 62) for supporting the belts in tension and adapted to change a traveling direction of the belts during their circulatory travel (see figure 5 elements 61 and 62 support the element 63 in tension and are consider as rollers, thus being adapted to change the traveling direction of the belts during their circulatory travel), an outer cutoff blade (element 18) having a circumferential edge (element 19), mounted on a horizontal rotating shaft (element 7) and adapted to move toward the work carrier such that the circumferential edge is close to the peripheral surface of the work carrier (see figure 10 element 18 is shown to have its circumferential edge (element 19) moved closes to the peripheral surface of the work carrier (element 23) in order to allow the work piece to be machined on while still being held), and work seats (the portion of element 23 that is between element 26 where element a (work) lies on) formed on the respective sides of the peripheral surface of the polygonal work carrier and arranged in a rotational direction of the work carrier (see figure 4 and 5 element the portion of element 23 that is between element 26 is formed on the outer side of element 23 and see the arrow located on element 25 shows that the arranged in the rotational direction of the work carrier (element 24)), the at least two belt supports including a first belt support (element 61) disposed above the rotating spindle of the work carrier and in proximity to a portion of the peripheral surface of the work carrier which extends from the top of the work carrier to a forward position in the rotational direction of the work carrier (see figure 5 element 61 is located above element 25 (rotating spindle) and in a proximity portion to element 23 (peripheral surface of the work carrier) that extends from  the top of the work carrier to a forward position in the rotational direction of the work carrier (see arrow indicated by element 105), and a second belt support (element 62) disposed below the rotating spindle of the work carrier and in proximity to a portion of the peripheral surface of the work carrier which extends from the bottom of the work carrier to an aft position in the rotational direction of the work carrier (see figure 5 element 62 is located below element 25 (rotating spindle) and in a proximity portion to element 23 (peripheral surface of the work carrier) that extends from the bottom of the work carrier to an aft position in the rotational direction of the work carrier (see figure 5 once element a (the work) passes element 19 and is in the portion where the work is still being held by the elastic belt (element 63) but is in a falling down positon (aft position) of the rotational direction of element  24), said method comprising the steps of: delivering the work onto the peripheral surface of the work carrier from an aft position in the rotational direction of the work carrier with respect to the first belt support (see Detail B in the annotated figure below), and securing the work to the seat by the elastic belts between the first and second belt supports in accordance with rotation of the work carrier (see Detail C where the work is secured to the seat (portion of element 23 that is between element 26 where the work piece seats) in accordance to the rotation of the work carrier (element 24)), moving the work forward in accordance with rotation of the work carrier and inserting the outer cutoff blade toward the peripheral surface of the work carrier (see Detail A in the annotated figure below shows the work being moved forward in accordance to the rotation (rotating arrow), of element 24 an cutoff machined by element 18 toward the peripheral surface (element 23) of the work carrier), for thereby cutoff machining the work, moving the divided work farther forward in accordance with rotation of the work carrier (see Detail D in the annotated figure below), releasing it from the seat, and discharging it from the work carrier at a forward position in the rotational direction of the work carrier with respect to the second belt support (see Detail D discharges the work piece from the work carrier at a forward position in the rotational direction of the work carrier with respect to the second belt support (element 62)).

    PNG
    media_image1.png
    608
    751
    media_image1.png
    Greyscale

However, Molnar appears to be silent about his work carrier having a generally regular polygonal shape in a cross section perpendicular to the rotating spindle, with the proviso that the polygon has 3 to 180 sides, adapted to force a work of sintered magnet against the peripheral surface of the work carrier to secure the work, and that his plurality of elastic belts being extended such that the work resting on each seat is secured thereto by at least two elastic belts which are juxtaposed at a spacing which allows the cutting blade to be inserted through the spacing between the at least two elastic belts.
Schimidweber teaches it was known in the art to have a sintered magnet cutoff machining apparatus (Figure 1) that comprises a cylindrical or columnar work carrier (element 1) mounted on a horizontal rotating spindle (element 4) and having a generally regular polygonal shape (see figure 1 element 1 outer surface has a generally regular polygonal shape (triangular shape) where the work (element P) sits on, see also page 001, ll. 25-26) in a cross section perpendicular to the rotating spindle, with the proviso that the polygon has 3 to 180 sides (see figure 1 element 1 outer surface consists of at least 3 or more sides).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have modified Molnar with the teachings of Schimidweber to provide a work carrier having a generally regular polygonal shape in a cross section perpendicular to the rotating spindle, with the proviso that the polygon has 3 to 180 sides. Doing so allows the user to have multiple sides on the work carrier for multiple work pieces to be placed on the device in order to increase manufacturing production of machining the work piece.
Regarding the work piece and claim limitation of a plurality of endless elastic belts which are extended so as to come close to a portion of a peripheral surface of the work carrier, adapted to force a work of sintered magnet against the peripheral surface “applied to the cutting of harder materials, including metals, and to the cutting of solid rods” (element “a” and see also col. 11, ll. 33-38). And since Molnar discloses the apparatus that is adapted to force a work against the peripheral surface of the work carrier to secure the work (see claim 1 under 103 rejection above). The work piece of sintered magnet does not further limit the structure of the apparatus, thus the intended use of the device is met by the prior art.
 Etal teaches it was known in the art to have plurality of elastic belts being extended such that the work (element 3) resting on each seat is secured thereto by at least two elastic belts which are juxtaposed at a spacing (see annotated figure below element 3 is resting on two belts (element 5) which are juxtaposed at a spacing (see Detail A)) which allow the which allows the cutting blade to be inserted through the spacing between the at least two elastic belts (see annotated figure below). 

    PNG
    media_image2.png
    315
    711
    media_image2.png
    Greyscale

It would have been obvious of one of ordinary skill in the art of the time of the invention to have further modified Molnar with the teachings of Etal to provide plurality of elastic belts being extended such that the work resting on each seat is secured .
Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar (US Patent No. 3,797,338), Schimdweber (CH 175598), and Etal (US Patent No. 3,394,743) as applied to claim 1 above, and further in view of Akada (US Pub. No. 2011/0312255).
Regarding claim 2, Molnar modified discloses all of the limitations as stated in the rejection of claim 1, but appears to be silent further comprising a nozzle for supplying a coolant to the site where the work is cutoff machined by the outer cutoff blade.
Akada teaches it was known in the art to have an outer cutoff blade (Figure 3B element 1) a nozzle (element 2) for supplying a coolant to a site where the work is cutoff machined by the outer cutoff blade (see paragraph 0060, ll. 1-7 where the prior art states “each cutoff abrasive blade which is inserted into the corresponding slit in the feed nozzle functions such that the cutting fluid coming in contact with the cutoff abrasive blades is entrained on the surfaces (outer peripheral portions) of the cutoff abrasive blades”).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have further modified Molnar with the teachings of Akada to provide a nozzle for supplying a coolant to the site where the work is cutoff machined by the outer cutoff blade. Doing so allows the user to utilize the nozzle to provide coolant to the outer 
Regarding claim 4, Molnar modified discloses all of the limitations as stated in the rejection of claim 1, but appears to be silent wherein the outer cutoff blade takes the form of a multiple blade assembly having a plurality of outer cutoff blades mounted on the rotating shaft with a spacer interposed between the blades.
Akada teaches it was known in the art to have an outer cutoff blade (Figure 2) takes the form of a multiple blade assembly (element 1, see also paragraph 0040, ll. 3-4) having a plurality of outer cutoff blades mounted on the rotating shaft with a spacer interposed between the blades (see paragraph 0040, ll. 3-7 where the prior art states “a plurality of cutoff abrasive blades or OD blades 11 coaxially mounted on the shaft 12 alternately with spacers (depicted at 13 in FIG. 3), i.e., at axially spaced apart positions”).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have further modified Molnar with the teachings of Akada to provide the outer cutoff blade takes the form of a multiple blade assembly having a plurality of outer cutoff blades mounted on the rotating shaft with a spacer interposed between the blades. Doing so allows the user to utilize a multiplicity of thin cutoff abrasive blades having a reduced effective diameter, a rare earth magnet block having a substantial height can be cut into a multiplicity of pieces at a high accuracy which is great worth in the industry as disclosed by Akada in paragraph 0031, ll. 1-5.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Molnar (US Patent No. 3,797,338), Schimdweber (CH 175598), and Etal (US Patent No. 3,394,743) as applied to claim 1 above, and further in view of Etal (US Patent No. 3,122,043) hereinafter referred to as Etal 2. 
Regarding claim 13, Molnar modified discloses all of the limitations as stated in the rejection of claim 1, but appears to be silent further comprising an outlet conveyor disposed near an area where the divided work is discharged from the seat on the work carrier for conveying the divided work out of the area.
Elta 2 teaches it was known in the art to have an outlet conveyor (element 52) disposed near an area where the divided work is discharged from the seat on the work carrier for conveying the divided work out of the area (see figure 3 element 52 is disposed by the area where element 33 (the work) is divided by element 50 (blade) and then discharged from the seat (element 31) on the work carrier (element 30) for conveying the divided work out of the area (see the arrow by element 52 showing the work being conveyed out of the area).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have further modified Molnar with the teachings of Elta 2 to provide an outlet conveyor disposed near an area where the divided work is discharged from the seat on the work carrier for conveying the divided work out of the area. Doing so allows the user to have an outlet conveyor to transfer the finished work pieced from the device during manufacturing operations.

Response to Arguments
Applicant's arguments filed December 4, 2020 have been fully considered but they are not persuasive.
On page 9, the applicant argues Molnar in view of Schimdweber and Etal does not teach or suggest "a cylindrical or columnar work carrier mounted on a horizontal rotating spindle and having a generally regular polygonal shape in a cross section perpendicular to the rotating spindle". The Office Action cited parts 1 at the outer periphery of the circular part which is a triangular shape protruding from the periphery of the circular part and is repeated throughout the circumference of the circular part. However, these parts combined on the outer periphery do not form a cross section of the work carrier having regular polygon shape. The examiner respectfully disagrees. Schimidweber teaches in figure 1 having a cylindrical or columnar work carrier (element 1) mounted on a horizontal rotating spindle (element 4) and having a generally regular polygonal shape (see figure 1 element 1 outer surface has a generally regular polygonal shape (triangular shape) where the work (element P) sits on, see also page 001, ll. 25-26). Having multiple sections of the outer periphery of the work carrier comprising of identical sides and angles, thus having a generally regular polygonal shape in a cross section perpendicular to the rotating spindle. 
On pages 9-10, the applicant argues Molnar in view of Schimdweber and Etal does not teach or suggest a plurality of endless elastic belts "adapted to travel synchronously with and counter to the rotation of the work carrier in a circulatory manner". Molnar at col. 8, lines 16-23 for describing the speed of the band 63 relative to 
On pages 10-11, the applicant argues at Molnar in view of Schimdweber and Etal does not teach or suggest: the work is moved forward in accordance with rotation of the work carrier and cutoff machined by the outer cutoff blade which is inserted through the spacing between the at least two elastic belts toward the peripheral surface of the work carrier as recited in claim 1, and moving the work forward in accordance with rotation of the work carrier and inserting the outer cutoff blade through the spacing between the at least two elastic belts toward the peripheral surface of the work carrier, as recited in “between” both elements 8 (as best sown in figure 2), thus Etal discloses a device configured such that the blade is inserted through the spacing between the at least two elastic belts toward the peripheral surface of the work carrier. Furthermore, the examiner is not relying on the material of the belts since Molnar disclose a plurality of endless elastic belts (element 63, see also col. 4, ll. 52-54 where the prior art states “a series of endless rubber bands”).
On pages 11-12, the applicant argues Molnar in view of Schimdweber and Etal does not teach or suggest: wherein the peripheral surface of the work carrier is provided with a groove in the rotational direction of the work carrier, the groove accepting entry of the circumferential edge of the outer cutoff blade as recited in claim 5. The application arguments are focused on the structure of Molnar’s work carrier and how the prior art does not disclose the claimed structure. The examiner respectfully disagrees. As stated in the rejection above of claim 5, the examiner discloses that Molnar appears to be silent that the peripheral surface of the work carrier is provided with a groove in the rotational direction of the work carrier, the groove accepting entry of the circumferential edge of the outer cutoff blade. Thus examiner is not relying in Molnar, but instead of the teachings of Schimidweber in order to provide a work carrier with a groove (element 10, 
On pages 12-13, the applicant argues that Molnar in view of Schimdweber and Etal does not teach or suggest "wherein the work seat is provided with grooves at opposite ends in the rotating spindle direction of the work carrier" as recited in claim 6. Schimidweber teaches the work seat (element 1) mounted on a horizontal rotating spindle (element 4) and wherein the work seat (area of element 1 where element P seats on in the annotated figure) is provided with grooves (Detail B in the annotated figure) at opposite ends in the rotating spindle direction of the work carrier. However, the portions annotated "B" are not grooves. The examiner respectfully disagrees. As stated in the rejection above of claim 6, Schimdweber discloses a groove (Detail B in the annotated figure above) showing a long narrow depression from the top surface to a bottom surface in order to guide the work piece (element P) during operations as best shown in Figure 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        02/24/2021

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723